` Case 3:19-mj-OOll7-HTC Document 2 Filed 04/24/19 Page 1 of 6
§..‘/7/1>¢”//?2?7©
ATTACHMENT C d

AFFIDAVIT
Your aftiant, Adam K. Zeithammel, being duly sworn, deposes and states the following:

1. Your afnant is a Special Agent (hereinafter “SA”) With the Bureau of Alcohoi,
Tobacce, Firearms and Explosives (hereinafter “ATF”), assigned to the Pensacola Field Office,
and has served in that capacity since 2015. Prior to this employment, your affiant Worked for
the United States Air Force in a civilian capacity from 2013 to 2015 and served on active duty as
an Air Force officer from 2007 to 2013.

2. Your affiant has participated in investigations of individuals Who have violated
state and Federal laWs, particularly those laws found in ’i`ities 18 and 21 of the United States
Code. Your affiant has conducted and participated in ATF controlled operations Where
confidential informants and undercover agents Were utilized to purchase firearms and narcotics
Your affiant has conducted and participated in surveillance operations that yielded information
pertaining to firearms and narcotics iaWs vioiators Your affiant has Written search Warrant
affidavits and obtained search Warrants for, among other things, residencesJ electronic devices,
sociai media user accounts, and information pertaining to the location of cellular telephones
Your affiant has participated in the execution of search Warrants Wherein firearms ammunition,
large amounts of narcotics, currency, toois, paraphernalia and records of firearms and narcotics
trafficking have been recovered Your affiant has conducted and participated in the arrests of
firearms and narcotics law violators Your affiant has had conversations With other experienced
agents regarding illicit firearms possession and narcotics trafficking activities, and the many

different enforcement methods used to combat firearms and narcotics law violators

 

Case 3:19-mj-OOll7-HTC Document 2 Filed 04/24/19 Page 2 of 6

3. This affidavit is made in support of an application for a search warrant to search
the following premises located Witliin the Noithern District of Florida (rnore fully described in
Attachment A): Room #8 at the Royal Arms Motel located at 3730 Mobile Highway,
Pensacola, Florida. Pursuant to Rule 41 of the Federal Rules of Crirninal Procedure, your
affiant seeks authority to search the above premises for evidence, fruits, and instrumentalities
related to the unlawful activities described in this affidavit The warrant is being sought in
connection with an ATF investigation into the offense of distribution of and possession with the
intent to distribute a controlled substance, in violation of Title 21, United States Code, Section
841. The violation and the basis for the search are more fully described below, and the specific
items to be searched for and seized at the premises are more fully described in Attachment B.
The following is based on your affiant’s own investigation or was provided to your affiant by
other law enforcement officers Since this affidavit is for a limited purpose, your affiant has not
included every fact known about this investigation, but rather, only those facts necessary to
establish probable cause for the requested search warrant

RELEVANT FAC’I`S OF THE INVESTIGATION

4. l On or about April 22, 2019, your affiant obtained a federal criminal complaint and
arrest warrant for Aithur COOK (hereinafter referred to as “COOK”). The complaint and arrest
warrant was assigned case number 3 :l9rnj l 14 and signed by U.S. Magistrate Judge Hope Cannon.

5. On or about April 24, 2019, law enforcement agents conducted surveillance of
Rooni #8 at the Royal Arms Motel located at 3730 Mobile Highway, Pensacola, Florida.
During this period of surveillance, COOK was observed entering and exiting Roorn #8. ATF
agents arrived in the parking lot of the Royal Arms l\/fotel, and COOK was standing in front of

Room #8 With the door to the room open. COOK was detained outside the room pursuant to the

 

Case 3:19-mj-OOll7-HTC Document 2 Filed 04/24/19 Page 3 of 6

federal arrest warrant COOK’s pararnou_r, Nishika Wells, was observed inside Room #8, and
ATF agents requested she exit the room. COOK was placed into the back of a government
vehicle, and Wells sat in a chair outside Room #8. Wells granted agents consent to “look
around” the inside of Room #8. A digital scale and corners to plastic baggies already cut
(consistent with packing narcotics for distribution) were observed on the table next to the door
near the front door of the room. This was the same table where a digital scale and suspected
cocaine base were found and seized during the execution of a federal search warrant of Room
#8, assigned case number 3:l9mj 107 and signed by U.S. Magistrate Judge Hope Cannon, on or
about April 15, 2019. Among other things, additional suspected controlled substances drug
paraphernalia, including multiple digital scales, and a large sum of U.S. currency were found in
other places in the room and seized during the execution of that search warrant.

6. Your affiant’s training and participation in investigations of narcotics traffickers
and others involved in illegal businesses and activities have given your affiant knowledge to
recognize the methods used by narcotics traffickers and money launderers to conceal their
assets, income, and activities from the government and other third parties Based on your
affiant’s training and experience, your affiant knows the following:

a. lndividuals involved in drug trafficking and money laundering operations
maintain records to account for their illicit income and expenses Such records include
books, ledgers, notes, receipts, bank account information, and invoices These records
are often kept by drug traffickers and money launderers within their residences,
businesses or other locations over which they maintain controll

b. lt is common for individuals involved in drug trafficking and money

laundering operations to maintain evidence pertaining to their obtaining, concealing,

 

Case 3:19-mj-OOll7-HTC Document 2 Filed 04/24/19 Page 4 of 6

transferring, and expending drug trafficking proceeds such as: currency, financial
instruments jewelry, financial records bank deposit and withdrawal slips owe sheets
ledgers notes invoices receipts records of real estate transactions bank statements letters
of credit, money orders cashier’s checks safe deposit box keys and money wrappers
These items are often maintained by drug traffickers and money launderers within their
residences businesses or other locations over which they maintain control

c. Drug traffickers and money launderers often conceal assets bank accounts
and telephones in fictitious names or aliases or in the names of relatives associates, or
business entities to avoid detection and seizure by law enforcement

d. Drug traffickers and money launderers commonly communicate through the
use of cellular telephones lt is common for drug traffickers and money launderers to
communicate prior to, during, and/or immediately after illicit transactions to provide
money laundering instructions account information, and notiHcation of transaction
completion Cellular telephones store data pertinent to criminal investigations such as
contact lists telephone numbers of incoming and outgoing calls and dates and times of
incoming and outgoing calls text messages pictures and emails. Drug traffickers and
money launderers commonly utilize multiple cellular telephones which often are kept
within their residences business vehicles and on their persons

e. Drug traffickers often maintain quantities of narcotics for future
transactions stashed within their residences vehicles and other locations under their

control.

 

Case 3:19-mj-OOll7-HTC Document 2 Filed 04/24/19 Page 5 of 6

f. Diug traffickers who utilize common carriers such as Fed-Ex, USPS, or
UPS, to facilitate the shipment, transfer, or receipt of the contraband being exchanged often
maintain receipts from those transactions

g. Diug traffickers often utilize rental cars to facilitate the shipment, transfer,
or receipt of the contraband being exchanged and maintain receipts from those transactions

h. Drug traffickers often secrete firearms contraband, proceeds of drug sales
and records of drug transactions in secure locations within their residences vehicles and
other locations under their control.

i. As firearms and ammunition are common tools of the drug trade, drug
traffickers often possess firearms and ammunition in an effort to secure their illegal
narcotics and any unlawfully-obtained proceeds

CONCLUSION

'7. Based upon the facts outlined above, your affiant respectfully submits there is

probable cause to believe that narcotics are being distributed from inside Room #8 of the Royal

Arms Motel located at 3730 Mohile Highway, Pensacola, Florida, and that contraband,

evidence, fruits and instrumentalities of violations of Title 21, United States Code, Section 841,

will be found within Room #8 at the Royal Arms Motel located at 3730 Mobile Highway,

Pensacola, Florida.

8. Therefore, your affiant respectfully requests that the attached warrant be issued

authorizing the search of the subject premises which is more particularly described in

Attachment A, and grant permission to seize the items described in Attacln ent B.

ADAM K. ZEITHAMMEL
Special Agent
Bureau of Alcohol, Tobacco, Firearms and Explosives

 

5

 

f " Case 3:19-mj-OOll7-HTC Document 2 Filed 04/24/19 Page 6 of 6

Subscribed and sworn to before me this §§ \W"/ day of April, 2019.

nom f `cANNoN
United States l\/lagistrate ludge

 

